DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 1/19/2021 has been entered.
 Response to Arguments
Claim 1 has been amended to recite that the closure element is positioned within an annulus “of a valve having leaflets to allow said leaflets to move between an open position and a closed position and prevent or reduce a remaining gap between said closed position of said leaflets” of said valve.  In response to Applicant’s amendment, Examiner now cites Skarsgard (Pub. No.: US 2017/0065418).
Examiner notes that although the amended limitation is functional language, the Hammer prior art reference appears to be incapable of performing the functional limitations as the Hammer implant sandwiches leaflets between frame components 22 and 24 of the prosthetic valve (e.g., fig. 4A-J) and thus does not appear to allow native leaflet movement between an open and closed position. 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-3, 6, and 7 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Skarsgard (Pub. No.: US 2017/0065418).
Skarsgard discloses a heart implant (abstract, fig. 4) comprising a closure element 120 having a lower end 122 and an upper end (end near 117) and being attached to an expandable anchoring cage 110 & 130 formed from several strips (e.g., fig. 4), the expandable anchoring cage 110 & 130 being for fixing the heart implant to a lumen of an atrium via surface contact between an exterior surface of the expandable cage and an interior surface of the atrium (e.g., figs. 10-15), such that said closure element is positioned within an annulus of a valve having leaflets to allow said leaflets to move between an open position and a closed position and prevent or reduce a remaining gap between said closed position of said leaflets of said valve (e.g., figs. 10-15; wherein the implant further comprises a fixation element 114 releasably attached to a tip of each strip, and a releasing mechanism 222 for releasing the fixation element from the tips (e.g., fig. 14, para. 75).  
For claim 2, the fixation element 114 is configured to radially constrain the strips (para. 63).  For claim 3, each tip comprises a connector 116 for connecting to the fixation element 114 (e.g., fig. 4, para. 63).  For claim 6, the fixation element includes a 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUBA GANESAN whose telephone number is (571)272-3243.  The examiner can normally be reached on Monday-Friday, 8 AM - 5 PM Mountain Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jerrah Edwards can be reached on (408) 918-7557.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private 

/SUBA GANESAN/Primary Examiner, Art Unit 3774